Citation Nr: 0712449	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  00-04 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for mechanical low back pain with degenerative facet 
disease with mild canal stenosis.

2.  On and after February 11, 2006, entitlement to an 
increased evaluation for mechanical low back pain with 
degenerative facet disease with mild canal stenosis, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from December 1967 
to October 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Prior to September 23, 2002, mechanical low back pain 
with degenerative facet disease with mild canal stenosis 
(lumbar spine disability) was manifested by intervertebral 
disc syndrome with persistent pain.  

2.  On and after September 23, 2002 and prior to September 
26, 2003, a lumbar spine disability was manifested by 
intervertebral disc syndrome with incapacitating episodes of 
less than 4 weeks.  

3.  On and after September 26, 2003, a lumbar spine 
disability was manifested by intervertebral disc syndrome.  

4.  On and after February 11, 2006, a lumbar spine disability 
is manifested by intervertebral disc syndrome with 
incapacitating episodes of less than 4 weeks.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for a lumbar spine disability have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2006).

2.  On and after February 11, 2006, the criteria for an 
increased evaluation for a lumbar spine disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for entitlement to an 
increased evaluation for a lumbar spine disability, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to post-
remand readjudications of the veteran's claim, October 2004, 
March 2005, July 2005, and January 2006 letters satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by issuance of a 
fully compliant notification followed by a re-adjudication of 
the claim).  Although notice was not provided to the veteran 
prior to the initial adjudication of this claim informing him 
that a disability rating and an effective date would be 
assigned should the claim of service connection be granted, 
the Board finds that the veteran has not been prejudiced.  
"In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled."  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
The letters also essentially requested that the veteran 
provide any evidence in his possession that pertained to this 
claim.  38 C.F.R. § 3.159(b)(1).  The veteran's service 
medical records, VA medical treatment records, and identified 
private medical records have been obtained.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006); see also Dingess/Hartman, 19 
Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule applies only on and 
after February 11, 2006, because part of the appeal is based 
on the assignment of an initial rating for a disability 
following an initial award of service connection for this 
disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
For that part of the appeal, evidence contemporaneous with 
the claim and the initial rating decision are most probative 
of the degree of disability existing when the initial rating 
was assigned and should be the evidence "used to decide 
whether an original rating on appeal was erroneous."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time.  
Fenderson, 12 Vet. App. at 126.

By a November 1999 rating decision, service connection for a 
lumbar spine disability was granted based on aggravation of 
an existing low back condition by a service-connected left 
leg disability.  The RO assigned a 10 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective July 
2, 1999.  The disability was found to be 20 percent 
disabling, but was reduced by 10 percent to a 10 percent 
evaluation to reflect the veteran's pre-aggravation lumbar 
spine disability status.  See 38 C.F.R. § 4.22 (2006) (noting 
that in cases involving aggravation by active service, the 
rating will reflect only the degree of disability over and 
above the degree existing at the time of entrance into active 
service and it is, therefore, necessary to deduct from the 
present degree of disability the degree of the disability 
existing at the time of entrance into active service, in 
terms of the rating schedule).  The veteran appealed the 
evaluation.  By a July 2006 rating decision, the RO assigned 
a 20 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5243, effective February 11, 2006.  The RO increased the 
evaluation to 20 percent because a VA examiner found that the 
veteran's lumbar spine disability was directly caused by the 
service-connected left leg disability, thus the 10 percent 
deduction for a pre-existing condition was no longer 
appropriate.

A May 1996 private medical record noted the veteran 
complained of low back pain.  The assessment was chronic 
pain.  A June 1996 private record noted the veteran ambulated 
well.  In July 1996 private records, the veteran complained 
of low back pain and radiation into his left leg, and there 
were negative spine x-rays.  In August 1996 private records, 
the veteran complained of back pain and radiation into his 
left leg.  In September 1996, the veteran reported low back 
pain.  In an October 1996 private record, the veteran 
complained of a pinched nerve in his back.  

In an April 1997 statement, the veteran asserted that he had 
severe and excruciating low back pain that made walking 
unstable.  

In a May 1999 VA medical record, the veteran reported his low 
back pain level was 5 to 8/10 every day, with occasional 
radiation to the left leg.  Examination showed intact 
sensation to pinprick throughout the lower extremities and 
full motor strength.  The veteran was able to heel and toe 
walk.  There was flexion to 60 degrees with a pulling 
sensation, extension to 10 degrees with pain, and bilateral 
lateral flexion to 20 degrees.  Straight leg raise was 
negative for pain, but with tight hamstrings.  The assessment 
was low back pain.  In a June 1999 VA record, the veteran 
reported low back pain of 4/10 on good days and 8 to 9/10 on 
bad days.  The veteran described his pain as dull with 
occasional radiation to the left leg, but no numbness or 
tingling.  He was working as an auto mechanic.  Examination 
showed lumbar spine flexion to 50 degrees and lateral 
flexion, rotation, and extension to 10 degrees.  

In an August 1999 VA examination, the veteran reported low 
back pain, increasing in intensity and frequency with 
occasional left lower extremity radicular symptoms.  The 
veteran denied bowel or bladder problems.  He reported flare-
ups that occurred every one or two weeks, which increased 
pain by 50 percent and decreased motion by 75 percent.  The 
veteran wore a lumbar corset daily and used a crutch 2 to 3 
times per week.  Examination showed negative straight leg 
raise.  There was lumbar spine forward flexion to 35 degrees, 
extension to 15 degrees, bilateral lateral flexion to 10 
degrees, and bilateral rotation to 20 degrees, all with pain.  
There was some loss of lumbar lordosis and pain on palpation 
in the midline and paraspinal muscles along the sacral spine.  
X-rays showed mild degenerative change L5-S1, not severe in 
nature.  The assessment was mechanical low back pain without 
evidence of nerve impingement.  

In a September 1999 VA medical record, the veteran reported 
low back pain of 4/10 at best, but frequently and daily 8 to 
9/10.  He reported that his back stiffened up after sleep and 
that he awoke with very bad pain.  He worked as an auto 
mechanic and had decreased his hours to 4 to 6 per day though 
his back still hurt while at work.  Examination showed lumbar 
flexion to 30 degrees, extension to 10 degrees with pain, and 
bilateral lateral flexion to 15 degrees.  There was 5/5 lower 
extremity motor strength.  A magnetic resonance imaging (MRI) 
impression was degenerative disease of the disc facets 
causing mild central canal stenosis at the L4/L5 level and 
neural foramina narrowing at the L4/L5 and L5/S1 disc spaces.  
In a November 1999 VA record, the veteran reported his back 
pain was better since he began working only 12 hours per 
week.  Examination showed 5/5 lower extremity motor strength.  
The assessment was low back pain.  In a December 1999 VA 
record, the veteran reported low back pain, but no radiation 
or bowel or bladder dysfunction.  There was 5/5 motor 
strength and intact sensory examination.  

In a February 2000 VA medical record, the veteran reported 
back pain of 4 to 6/10 that was worsened by working and was 
better if he didn't work.  Examination showed 5/5 lower 
extremity motor strength, 1/4 bilateral patellar and Achilles 
reflexes, negative straight leg raise test for radiation into 
legs, but positive for low back pain, decreased lumbar 
lordosis, and decreased lumbar spine range of motion in all 
planes.  The assessment was mechanical low back pain and 
degenerative disc and joint disease.  A March 2002 VA record 
noted the veteran was ambulatory with a steady gait.  

A May 2003 VA examination was conducted upon a review of the 
claims file.  The veteran reported back pain with radiation 
into the legs.  Upon examination, there was intact sensation, 
5/5 motor strength, no clonus, normal bilateral patellar and 
Achilles tendon reflexes, and negative straight leg raise.  
There was lumbar spine flexion to 60 degrees, extension to 30 
degrees, bilateral lateral flexion to 10 degrees, and 
bilateral rotation to 65 degrees.  There was tenderness to 
palpation at L5 to S1 but no paraspinal muscle tenderness.  
The examiner noted that x-rays showed marked spondylosis of 
the lumbar spine at L5 and S1, with no loss of disk height, 
anterior osteophytes, degenerative changes in the region of 
L5/S1, but was otherwise unremarkable.  The diagnosis was 
mechanical low back pain.  

In a June 2003 VA medical record, the veteran reported low 
back pain and that ibuprofen no longer provided relief.  Upon 
examination, there was minimal paraspinal spasm in the low 
back and no tenderness.  The assessment was lumbago.  

A February 2006 VA spine examination was conducted upon a 
review of the claims file.  The veteran reported low back 
pain that had progressively worsened.  The veteran reported 
that the pain radiated to the bilateral lower extremities, 
there was occasional intermittent numbness and tingling of 
the bilateral feet, but denied bowel or bladder incontinence.  
The veteran used a cane.  The veteran reported two 
incapacitating episodes in the last 12 months that required 
bedrest and lasted 2 to 3 days.  He denied taking any 
medication other than ibuprofen.  Upon examination, the 
veteran's gait was mildly antalgic and slow, but was steady.  
The veteran used a cane.  There was forward flexion to 70 
degrees, extension to 10 degrees, bilateral lateral flexion 
to 15 degrees, and bilateral rotation to 20 degrees.  There 
was no lumbar spine ankylosis, loss of lateral motion, or 
muscle spasm on extreme forward bending, but there was a loss 
of lateral spine motion in the standing position, mild 
limitation of forward bending and mild low back spinal and 
paraspinal tenderness on palpation.  There was a negative 
straight leg raise test, 1+ and symmetric bilateral reflexes, 
intact sensation, and 4+/5 strength.  The examiner noted that 
recent x-rays showed degenerative joint disease of L5-S1 and 
a recent MRI showed degenerative joint disease of the disc 
facets causing mild central canal stenosis at L4-L5 with 
neuroforaminal narrowing at L4-L5 and L5-S1.  There was mild 
to moderate intervertebral disc disease but no abnormal 
neurological findings.  The examiner noted pain, weakened 
movement, and fatigability.  

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the spine, effective September 
23, 2002 and September 26, 2003.  See 67 Fed. Reg. 54345 
(2002); 68 Fed. Reg. 51454-51458 (2003).  When a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  See VAOPGCPREC 3-00; 65 
Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

The RO addressed the veteran's claim for increase under both 
the old and the revised criteria.  Thus, there is no 
prejudice to the veteran for the Board to apply the 
regulatory revisions of September 23, 2002 and September 26, 
2003 in the adjudication of this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Initial Evaluation

Prior to September 23, 2002, the rating criteria for 
intervertebral disc syndrome assigned a 10 percent evaluation 
for mild intervertebral disc syndrome, and a 20 percent 
evaluation for moderate intervertebral disc syndrome, with 
recurring attacks.  A 40 percent evaluation was assigned for 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief, and a 60 percent evaluation for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent evaluation 
was assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 1 
week but less than 2 weeks during the past 12 months, and a 
20 percent was for assignment for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 week but less than 4 weeks during the past 12 
months.  A 40 percent evaluation was assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, and a 60 percent evaluation 
was assigned for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

For purposes of evaluation, an incapacitating episode was a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.  Chronic orthopedic and neurologic 
manifestations meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, orthopedic disabilities were 
evaluated using criteria for the most appropriate orthopedic 
diagnostic code or codes and neurologic disabilities were 
evaluated separately using criteria for the most appropriate 
neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (2).  

Effective September 26, 2003, the diagnostic code for 
intervertebral disc syndrome was reclassified as Diagnostic 
Code 5243.  A 10 percent evaluation was assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 1 week but less than 2 
weeks during the past 12 months, and a 20 percent was for 
assignment for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
week but less than 4 weeks during the past 12 months.  A 40 
percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months, and a 60 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).  

For purposes of evaluation, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note (1).  If intervertebral disc syndrome is present 
in more than one spinal segment and the effects in each 
spinal segment are clearly distinct, each segment is 
evaluated on the basis of incapacitation episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(3).

Effective prior to September 26, 2003, under the previous 
rating criteria for limitation of lumbar spine motion, a 10 
percent evaluation was assigned for slight limitation of 
motion, a 20 percent evaluation was assigned for moderate 
limitation of motion, and a 40 percent evaluation was 
assigned for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  

Effective September 26, 2003, under the revised rating 
criteria for spine disabilities, a 20 percent evaluation is 
assigned when forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees, or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is assigned 
for forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine; a 50 percent evaluation is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine; and a 100 
percent evaluation is assigned for unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine (General Rating 
Formula) (2006).

For VA compensation purposes, normal forward flexion of the 
lumbar spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the lumbar spine is 240 degrees.  
38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 
38 C.F.R. § 4.71a, Plate V (2006).  

Also under the revised rating criteria for spine 
disabilities, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  

The initial 10 percent evaluation for the service-connected 
low back disorder consists of a 20 percent evaluation that 
contemplates moderate intervertebral disc syndrome with 
recurring attacks adjusted downward by 10 percent to reflect 
the pre-aggravation status of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002); see also 38 C.F.R. 
§ 4.22.  

The evidence of record prior to September 23, 2002 indicates 
intervertebral disc syndrome with persistent pain.  The 
veteran reported his pain as 4 to 9/10 with occasional 
radiation to his left lower extremity.  The veteran was able 
to ambulate well with the occasional use of crutches and was 
still working.  These symptoms do not demonstrate severe 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).  Accordingly, an initial evaluation in 
excess of 10 percent is not warranted for a lumbar spine 
disability, prior to September 23, 2002.  

The Board has considered the application of other diagnostic 
codes in effect prior to September 23, 2002.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  A 40 percent evaluation 
was assigned for severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  There was lumbar 
flexion to 30, 35, 50, 60, and 60 degrees out of a normal 90 
degrees; extension to 10, 10, 10, 15, and 30 degrees out of a 
normal 30 degrees; and bilateral lateral flexion to 10, 10, 
10, 15, and 20 degrees out of a normal 30 degrees.  These 
findings do not demonstrate severe limitation of lumbar spine 
motion:  the majority of the flexion findings were over half 
of full flexion; there was one finding of full extension; and 
2 out 5 lateral flexion findings are over half of full 
lateral flexion.  Moreover, the other diagnostic codes are 
not for application because there is no objective medical 
evidence of fracture of a vertebra, ankylosis of the 
complete, cervical, dorsal, or lumbar spine, limitation of 
dorsal or cervical spine motion, sacroiliac injury and 
weakness, or severe lumbosacral strain.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 
5291, 5294, 5295 (2002).  Accordingly, an initial evaluation 
in excess of 10 percent is not warranted prior to September 
23, 2002.

The evidence of record on and after September 23, 2002 
indicates intervertebral disc syndrome with low back pain.  
There was no evidence of incapacitating episodes.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2003).  Accordingly, an 
initial evaluation in excess of 10 percent for a lumbar spine 
disability is not warranted.  

The Board has also considered whether, on and after September 
23, 2002, the veteran's intervertebral disc syndrome should 
be evaluated by separately rating the orthopedic and 
neurological manifestations.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Although the veteran asserts 
radiation of his back pain, the evidence of record showed an 
intact sensation examination, normal patellar and Achilles 
reflexes, and a negative straight leg raise test.  
Accordingly, the veteran is not entitled to an increased 
evaluation by separately evaluating the orthopedic and 
neurological manifestations separately.

The Board has also considered other potentially applicable 
diagnostic codes on and after September 23, 2002.  Schafrath, 
1 Vet. App. at 595.  For limitation of lumbar spine motion, a 
40 percent evaluation was assigned for severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  The 
objective medical evidence shows lumbar flexion to 60 out of 
the normal 90 degrees, full extension, and bilateral lateral 
flexion to 10 degrees out of the normal 30 degrees.  These 
findings do not demonstrate severe limitation of lumbar spine 
motion and an increased evaluation is not warranted.  
Moreover, the other diagnostic codes are not for application 
because there is no objective medical evidence of fracture of 
a vertebra, ankylosis of the complete, cervical, dorsal, or 
lumbar spine, limitation of dorsal or cervical spine motion, 
sacroiliac injury and weakness, or severe lumbosacral strain.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5287, 
5288, 5289, 5290, 5291, 5294, 5295 (2003).  Accordingly, an 
increased evaluation is not warranted on and after September 
23, 2002.

The Board has also considered the revised criteria for rating 
spine disorders effective September 26, 2003.  Schafrath, 1 
Vet. App. at 595; see also 38 C.F.R. § 4.71a, General Rating 
Formula.  But there is no evidence of record for this time 
period.  Accordingly, an initial evaluation in excess of 10 
percent is not warranted on and after September 26, 2003. 

The Board has also considered, throughout the time period, 
rating the veteran's lumbar spine disability under Diagnostic 
Code 5010, for traumatic arthritis, which is rated under 
Diagnostic Code 5003 for degenerative arthritis.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  
But as noted above, an increased evaluation is not warranted 
based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002); 38 C.F.R. § 4.71a, General Rating Formula.



Evaluation on and after February 11, 2006

Under the revised rating criteria for intervertebral disc 
syndrome, a 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, and a 
60 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(1).

Under the revised rating criteria for lumbar spine 
disabilities, a 30 percent evaluation is assigned for forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine; a 40 
percent evaluation is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine; a 50 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine; and a 100 percent evaluation is 
assigned for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, General Rating Formula.

For VA compensation purposes, normal lumbar spine forward 
flexion is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the lumbar spine is 240 degrees.  
38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 
38 C.F.R. § 4.71a, Plate V.  

Also under the revised rating criteria for spine 
disabilities, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  

The veteran's current 20 percent evaluation for 
intervertebral disc syndrome contemplates incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  The veteran reported two 
incapacitating episodes in the past year that required 
bedrest and lasted 2 to 3 days.  Thus the evidence shows 
incapacitating episodes of less than 4 weeks total during the 
last year.  Accordingly, an increased evaluation is not 
warranted.  

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath, 1 Vet. App. at 595.  But the 
evidence shows lumbar flexion to 70 degrees and there is no 
evidence of ankylosis of the entire or thoracolumbar spine.  
38 C.F.R. § 4.71a, General Rating Formula.  Accordingly, an 
increased evaluation is not warranted.  

The Board has also considered whether a separate rating is 
required for any neurological component of the veteran's 
lumbar spine disability.  38 C.F.R. § 4.71a, General Rating 
Formula, Note (1).  Although the veteran asserted radiation 
of his back pain, he also denied any bowel or bladder 
impairment.  The objective medical evidence of record showed 
a negative straight leg raise test and intact sensation.  The 
VA examiner noted there were no abnormal neurological 
findings.  Accordingly, the veteran is not entitled to a 
separate 10 percent evaluation for neurological symptoms of a 
lumbar spine disability.

The Board has also considered an increased evaluation for 
arthritis of the spine.  Traumatic or degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003; see also 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  But as noted above, an increased 
evaluation is not warranted based on limitation of motion.  
38 C.F.R. § 4.71a, General Rating Formula.

The Board has also considered, throughout the time periods, 
the impact of functional loss, weakened movement, excess 
fatigability, incoordination, and pain.  38 C.F.R. §§ 4.40, 
4.45 (2006); see also Deluca v. Brown, 8 Vet. App. 202, 206 
(1995).  In this regard, the veteran reported low back pain, 
radiation, unstable walking, the use of a lumbar corset, the 
use of a cane, and flare-ups that increased pain to 8 or 9/10 
and decreased range of lumbar spine range of motion.  
Recently, a VA examiner noted weakened movement and 
fatigability.  But the objective medical evidence of record 
showed 5/5 motor strength and that the veteran ambulated well 
with a slow and steady gait.  The veteran is not entitled to 
an increased evaluation based on these provisions because the 
evidence of record shows no additional functional impairment, 
fatigability, incoordination, weakness, or pain beyond that 
already contemplated within the evaluations.  Id. 

The Board has also considered the issue of whether the 
veteran's lumbar spine disability presents an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b) (2006); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this regard, the Board notes that the evidence 
does not show that the lumbar spine disability interfered 
markedly with employment beyond that contemplated in the 
assigned rating, nor does it warrant frequent periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  Although the 
veteran complained that his back hurt at work and he reduced 
his working hours, he continued to work as an auto mechanic.  
Marked interference with employment has not been shown.  In 
addition, the evidence of record does not show any frequent 
hospitalization for a lumbar spine disability.  In the 
absence of any additional factors, the RO's failure to 
consider referral of this issue for consideration of an 
extraschedular rating or failure to document such 
consideration did not prejudice the veteran.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 10 percent for a lumbar 
spine disability is denied.  


On and after February 11, 2006, an increased evaluation for a 
lumbar spine disability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


